Exhibit 10.1

 

FOURTH AMENDMENT TO LEASE

 

THIS FOURTH AMENDMENT TO LEASE (this “Fourth Amendment”) is made as of
August 21, 2016, by and between ARE-480 ARSENAL STREET, LLC, a Delaware limited
liability company (“Landlord”), and SELECTA BIOSCIENCES, INC., a Delaware
corporation (“Tenant”).

 

RECITALS

 

A.                                         Landlord and Tenant entered into that
certain Lease Agreement dated as of September 30, 2008 (the “Original Lease”),
as amended by that certain First Amendment to Lease dated as of July 12, 2011,
as amended by that certain Second Amendment to Lease dated as of October 17,
2011 (the “Second Amendment”), as amended by that certain Third Amendment to
Lease dated as of April 6, 2015, and as amended by those certain letter
agreements between Landlord and Tenant dated August 9, 2012, September 4, 2012,
August 24, 2015, and June 23, 2016 (as amended, the “Lease”). Pursuant to the
Lease, Tenant leases certain premises consisting of approximately 27,833
rentable square feet (“Premises”) in a building located at 480 Arsenal Street,
Watertown, Massachusetts, all as more particularly described in the Lease.
Capitalized terms used herein without definition shall have the meanings defined
for such terms in the Lease.

 

B.                                         Tenant has exercised its Extension
Right to extend the Term of the Lease by the Extension Term, in accordance with
Section 10 of the Second Amendment.

 

C.                                         Landlord and Tenant desire, subject
to the terms and conditions set forth below, to among other things. extend the
Term of the Lease by the Extension Term, and to modify certain other terms and
provisions of the Lease, all as more particularly provided below.

 

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged Landlord and Tenant hereby agree as
follows:

 

1.                                      Extension Term. The Term of the Lease,
which is currently scheduled to expire on March 31, 2017, is hereby extended for
the duration of the Extension Term. being a period of 36 months commencing on
April 1, 2017 (the “Extension Term Commencement Date”) and continuing through
and expiring on March 31, 2020, upon and subject to all of the existing terms of
the Lease, as amended by this Fourth Amendment.

 

2.                                      Rent. Tenant shall continue to pay Base
Rent as provided for in the Lease through March 31, 2017 Commencing on April 1,
2017. Tenant shall pay Base Rent in the amount of $45.36 per rentable square
foot of the Premises per year. Thereafter, on each April 1st during the Term
(each, a “Fourth Amendment Adjustment Date”), Base Rent shall be increased by
multiplying the Base Rent payable immediately before such Fourth Amendment
Adjustment Date by 3% and adding the resulting amount to the Base Rent payable
immediately before such Fourth Amendment Adjustment Date.

 

3.                                      Condition of the Premises. Tenant is
currently in possession of, and continues to accept from Landlord, the Premises
in their existing “AS-IS,” “WHERE-IS” and “WITH ALL FAULTS” condition, and
Tenant acknowledges that Landlord shall have no obligation to refurbish or
otherwise improve the Premises or to provide any tenant improvement allowance.

 

4.                                      No Preferential Rights or Options.
Tenant has exercised its only Extension Right under the Lease pursuant to
Section 10 of the Second Amendment; therefore, notwithstanding anything
contained in the Lease to the contrary, Landlord and Tenant stipulate and agree
that Tenant has no preferential rights or options under the Lease, as herein
amended, such as any rights of

 

[g184581kki001.jpg]

 

1

--------------------------------------------------------------------------------


 

renewal, expansion, reduction, refusal, offer, purchase, cancellation,
termination or any other such preferential rights or options, such rights or
options originally set forth in the Lease, including, without limitation, said
Section 10 of the Second Amendment, being hereby null and void in their entirety
and of no further force or effect.

 

5.                                      Brokers. Landlord and Tenant each
represents and warrants that, other than Transwestern, it has not dealt with any
other broker, agent or other person (collectively, “Broker”) in connection with
the transaction reflected in this Fourth Amendment and that no Broker brought
about this transaction. Landlord and Tenant each hereby agrees to indemnify and
hold the other harmless from and against any claims by any Broker, other than
Transwestern, claiming a commission or other form of compensation by virtue of
having represented Tenant or Landlord, as applicable, with regard to this
transaction. Notwithstanding the foregoing or anything to the contrary contained
herein, Landlord agrees that Landlord shall pay any commission due and payable
to Transwestern in connection with this Fourth Amendment pursuant to a separate
written agreement between Transwestern and Landlord.

 

6.                                      OFAC. Tenant and all beneficial owners
of Tenant are currently (a) in compliance with and shall at all times during the
Term of this Lease remain in compliance with the regulations of the Office of
Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and any
statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the term of this Lease be
listed on, the Specially Designated Nationals and Blocked Persons List, Foreign
Sanctions Evaders List, or the Sectoral Sanctions Identification List, which are
all maintained by OFAC and/or on any other similar list maintained by OFAC or
other governmental authority pursuant to any authorizing statute, executive
order, or regulation, and (c) not a person or entity with whom a U.S. person is
prohibited from conducting business under the OFAC Rules.

 

7.                                      Miscellaneous.

 

a.                                      This Fourth Amendment is the entire
agreement between Landlord and Tenant with respect to the subject matter hereof
and supersedes all prior and contemporaneous oral and written agreements and
discussions. This Fourth Amendment may be amended only by an agreement in
writing, signed by Landlord and Tenant.

 

b.                                      This Fourth Amendment is binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns.

 

c.                                       Tenant acknowledges that it has read
the provisions of this Fourth Amendment, understands them, and is bound by them.
Time is of the essence in this Fourth Amendment.

 

d.                                      This Fourth Amendment may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which when taken together shall constitute one and the same instrument. The
signature page of any counterpart may be detached therefrom without impairing
the legal effect of the signature(s) thereon provided such signature page is
attached to any other counterpart identical thereto except having additional
signature pages executed by other parties to this Fourth Amendment attached
thereto.

 

e.                                       Except as amended and/or modified by
this Fourth Amendment, the Lease is hereby ratified and confirmed and all other
terms of the Lease shall remain in full force and effect, unaltered and
unchanged by this Fourth Amendment. In the event of any conflict between the
provisions of this Fourth Amendment and the provisions of the Lease, the
provisions of this Fourth Amendment shall prevail.  Whether or not specifically
amended by this Fourth Amendment, all of the terms and provisions of the Lease
are hereby amended to the extent necessary to give effect to the purpose and
intent of this Fourth Amendment.

 

2

--------------------------------------------------------------------------------


 

[Signatures are on the next page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the day and year first above written.

 

 

TENANT:

 

 

 

SELECTA BIOSCIENCES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ David Siewers

 

Its:

CFO

 

 

 

 

 

 

 

LANDLORD:

 

 

 

ARE-480 ARSENAL STREET, LLC,

 

a Delaware limited liability company

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

a Delaware limited partnership,

 

 

managing member

 

 

 

 

 

By:

ARE-QRS CORP.,

 

 

 

a Maryland corporation,

 

 

 

general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

Its:

Eric S. Johnson

 

 

 

 

Senior Vice President
RE Legal Affairs

 

4

--------------------------------------------------------------------------------